Appeal by the defen*372dant from a judgment of the County Court, Putnam County (Miller, J.), rendered October 17, 2000, convicting her of attempted robbery in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the denial of her request for youthful offender treatment does not survive her valid waiver of the right to appeal (see People v Crippen, 284 AD2d 575; People v Harrington, 281 AD2d 748; People v Congdon, 269 AD2d 615; People v Kukavica, 207 AD2d 968). Feuerstein, J.P., Krausman, Luciano, Townes and Cozier, JJ., concur.